Citation Nr: 0609788	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case was remanded in 
September 2004 and now returns to the Board for appellate 
review; however, for the reasons stated below, the Board 
finds that additional development is necessary.  As such, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  He claims that his PTSD 
symptomatology includes panic attacks, nightmares, memory 
loss, suicidal thoughts, pyromania, mood swings, depression, 
paranoia, crowd avoidance, flashbacks, and impaired judgment.  
As such, the veteran contends that he is entitled to an 
increased rating for his PTSD.   

Also, as determined by the Board in the September 2004 
remand, a claim for a TDIU rating had been reasonably raised 
by the record.  See Floyd v. Brown, 9 Vet. App. 88, 95-95 
(1996), citing EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
and Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Caffrey 
v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 
Vet. App. 225, 229 (1993);VAOPGCPREC 6-96 (August 16, 1996), 
published at 61 Fed. Reg. 66,749 (1996).  

In September 2004, the Board directed that the veteran 
undergo a VA psychiatric examination for the purpose of 
properly determining the nature and extent of manifested PTSD 
symptoms and the impact of such on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Per the 
Board's order, the examining physician was directed to 
identify the nature, frequency and severity of all current 
manifestations of PTSD.  Specifically, the examiner was 
directed to comment upon whether the following are associated 
with or dissociated from service-connected PTSD:  the 
veteran's gambling addiction; fire-setting; suicide ideation 
and attempts; depression; and, rituals of counting objects 
and bathing up to three times a day.  The examiner was also 
supposed to specifically indicate whether the veteran has 
poor impulse control and/or impaired judgment due to PTSD.  
In addition, the examiner was directed to provide a global 
assessment of functioning (GAF) score with an explanation of 
the significance of the score assigned as pertains entirely 
to service-connected PTSD and its manifestations and then 
provide an opinion concerning the overall degree of social 
and industrial impairment resulting from the veteran's 
service-connected PTSD, to include whether it renders the 
veteran unemployable.

In May 2005, the veteran underwent a VA "Special 
Psychological" examination that was conducted by a 
psychologist.  Following such examination, the examiner 
stated that it was his opinion that there had not been a 
worsening of PTSD symptoms since at least 1998.  However, for 
the reasons discussed below, the Board finds that such 
examination is inadequate for rating purposes and a remand is 
necessary to afford the veteran another examination.  

Initially, the Board notes that the May 2005 VA examiner 
diagnosed major depression and panic attacks in addition to 
PTSD; however, he failed to discuss whether such were related 
to the veteran's PTSD.  Also, while the examiner noted that 
the veteran had previously been diagnosed with pathological 
gambling, he failed to discuss the relationship between such 
addiction and PTSD.  He also did not discuss whether the 
veteran's rituals of counting objects and bathing up to three 
times a day were related to his PTSD.  The examiner, while 
listing all of the veteran's PTSD symptoms, failed to 
adequately discuss the frequency and severity of such 
symptomatology.  He also failed to indicate whether the 
veteran has poor impulse control and/or impaired judgment due 
to PTSD.  Moreover, the examiner assigned a GAF score of 50, 
but offered no explanation as to the significance of the 
manifestations of the veteran's PTSD on that score.  Finally, 
the Board finds that the May 2005 VA examiner failed to 
adequately discuss whether the veteran's PTSD renders him 
unemployable.  In this regard, the Board notes that the VA 
examiner documented the veteran's employment history and 
indicated that his self-reported employment difficulties 
resulting from an inability to handle stress, think, or 
concentrate were likely due to some combination of PTSD and 
depression.  However, he did not offer an opinion in regard 
to whether the veteran's PTSD solely rendered him 
unemployable.  

The veteran's representative, in January 2006, argued that 
the May 2005 Special Psychological examination was inadequate 
for rating purposes and did not comply with or fulfill the 
intent of the Board's September 2004 remand instructions.  
The veteran's representative indicated that May 2005 examiner 
failed to identify the severity of the veteran's nonservice-
connected depression and panic attacks and failed to state 
whether such conditions were related to the veteran's PTSD.  
As such, the veteran's representative argued that the veteran 
should be afforded another VA examination to be conducted by 
a psychiatrist.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, another remand is necessary in order to comply 
with the Board's orders.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination conducted by a psychiatrist, 
if available, for the purpose of 
determining the current degree of severity 
of his PTSD.  The claims file, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  
Specifically, the examiner should comment 
upon whether the following are associated 
with or dissociated from service-connected 
PTSD:  the veteran's marital problems; 
gambling addiction; fire-setting; suicide 
ideation and attempts; depression; panic 
attacks; and, rituals of counting objects 
and bathing up to three times a day.  The 
examiner should also specifically indicate 
whether the veteran has poor impulse 
control and/or impaired judgment due to 
PTSD.  In addition, the examiner should 
provide a GAF score with an explanation of 
the significance of the manifestations of 
the veteran's PTSD on the score assigned, 
and then provide an opinion concerning the 
overall degree of social and industrial 
impairment resulting from the veteran's 
service-connected PTSD, to include whether 
it renders the veteran unemployable.  The 
rationale for all opinions expressed must 
be provided.

2.  After completing the above, the 
veteran's claims should be readjudicated, 
based on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

